Citation Nr: 1336961	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-09 048	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for glaucoma.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and R. H. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.  Service personnel records in his claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB).

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDING OF FACT 

In October 2013, the Board received notification that the Veteran died in June 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision).  



ORDER

The appeal for entitlement to an initial compensable evaluation for glaucoma is dismissed.

The appeal for entitlement to service connection for a stomach disorder is dismissed.

The appeal for entitlement to service connection for residuals of a head injury is dismissed.


		
D. VAN WAMBEKE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


